DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 26-27, 34, 39-41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US publication 2016/0329327 A1), hereinafter referred to as Lee327, in view of Mukherjee et al. (US publication 2016/0181099 A1), hereinafter referred to as Mukherjee099.

Regarding claim 26, Lee327 teaches an integrated circuit structure (fig. 2 and related text) comprising: a substrate (11, [0062]) comprising a semiconductor substrate material having a first lattice constant ([0062-0067]); a first layer (13b, [0063]) on the 
Lee327 does not explicitly teach a second layer comprising an amorphous dielectric material.
However, Lee327 in view of Mukherjee099 teach a second layer comprising an amorphous dielectric material as Mukherjee099 discloses shallow trench isolation (STI) material may be an amorphous material ([0036], fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Lee327 with that of Mukherjee099 so that a second layer comprising an amorphous dielectric material because the claimed material is an art-recognized suitable material for trench isolation and can afford the advantage of ease of manufacturing. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 27, Lee327 teaches wherein: the semiconductor substrate material comprises silicon; and the semiconductor material of the first layer comprises silicon and germanium ([0067-0068]).
Regarding claim 34, Lee327 teaches wherein the second lattice constant is greater than the first lattice constant ([0066]).
Regarding claim 39, Mukherjee099 teaches wherein the amorphous dielectric material comprises at least one of oxygen and nitrogen ([0036]).
Regarding claim 40, Lee327 teaches wherein the first layer is underneath the trench (fig. 2) or within the trench. 
Regarding claim 41, Lee327 teaches wherein the body is a fin (fig. 2).
Regarding claim 43, Lee327 teaches a computing device comprising the integrated circuit structure of claim 26 (fig. 22).

Claim 35-37 is rejected under 35 U.S.C. 103 as being unpatentable over Lee327 in view of Mukherjee099, as applied to claim 26 above, and further in view of Xiao (US publication 2015/0255610 A1), hereinafter referred to as Xiao610.

Regarding claim 35, Lee327 and Mukherjee099 disclose all the limitations of claim 26 as discussed above on which this claim depends.
Lee327 and Mukherjee099 do not explicitly disclose wherein the second lattice constant is less than the first lattice constant.
Xiao610 discloses wherein the second lattice constant (buffer layer) is less than the first lattice constant ([0041]).

Regarding claim 36, Lee327 and Mukherjee099 disclose all the limitations of claim 26 as discussed above on which this claim depends.
Lee327 and Mukherjee099 do not explicitly disclose wherein a difference between the first lattice constant and the second lattice constant is at least 1%.
Xiao610 also does not explicitly disclose wherein a difference between the first lattice constant and the second lattice constant is at least 1%.
However, Xiao610 teaches wherein the second lattice constant (buffer layer) may be greater than the first lattice constant, the second lattice constant (buffer layer) may be less than the first lattice constant ([0041]) and thus makes it obvious that a difference between the first lattice constant and the second lattice constant is something that will be optimized.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee327 and Mukherjee099 with that of Xiao610 so that wherein a difference between the first lattice constant and the second lattice constant is at least 1% for reducing the amount of defects and thus having an enhanced performance ([0017-0018]).

Regarding claim 37, Xiao610 teaches further comprising a plurality of crystallographic defects in the first layer ([0043]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Lee327 in view of Mukherjee099, as applied to claim 26 above, and further in view of Saitoh et al. (US publication 2009/0242990 A1), hereinafter referred to as Saitoh990.

Regarding claim 42, Lee327 and Mukherjee099 disclose all the limitations of claim 26 as discussed above on which this claim depends.
Lee327 and Mukherjee099 do not explicitly disclose wherein the body is a nanowire.
Saitoh990 discloses wherein the body is a nanowire ([0003 and 0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee327 and Mukherjee099 with that of Saitoh990 so wherein the body is a nanowire for realizing ultra-highly scaled down metal insulator semiconductor field effect transistors ([0003]).
Allowable Subject Matter
Claims 28-33 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.

Claims 44 and 45 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 44 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combinations with all other limitations:
“… a fourth layer on the third layer, the fourth layer comprising the amorphous dielectric material and defining a second trench; a fifth layer comprising the semiconductor material within the second trench and on the fourth layer; a sixth layer on the fifth layer, the sixth layer comprising the amorphous dielectric material and defining a third trench…”.
Lee327 and Mukherjee099 in combination disclose some features of the claimed invention (see rejection of claim 26) but there is no motivation/teaching and do not render obvious to combine/modify Lee327 and Mukherjee099 or any other prior arts of record so that limitations of claim 44 as a whole can be met.
Therefore, the independent claim 44 is allowed. The depended claims 45 is allowed for their dependency to claim 44.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828